


 
Exhibit 10.40


Loan No. RX0024T6A


FIRST AMENDMENT TO
PROMISSORY NOTE AND SUPPLEMENT
(Revolving Term Loan Supplement)


THIS FIRST AMENDMENT TO PROMISSORY NOTE AND SUPPLEMENT (this "Amendment"), is
entered into as of August 31, 2011, between TIDEWATER UTILITIES, INC., a
Delaware corporation (the "Company"), and CoBANK, ACB, a federally chartered
instrumentality of the United States ("CoBank").


BACKGROUND


The Company and CoBank are parties to a Promissory Note and Supplement dated as
of March 17, 2009 and number RX0024T6 (the “Supplement”). The parties now desire
to amend the Supplement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


SECTION 1.                                Defined Terms. All capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
those terms in the Supplement.
 
SECTION 2.                                Amendments.
 
(A)           The Commitment. Section 1 of the Existing Supplement is hereby
amended and restated to read as follows:


SECTION 1.       The Commitment.  On the terms and conditions set forth in the
MLA and this Promissory Note and Supplement, CoBank agrees to make loans (each a
“Loan”) to the Company during the period set forth below in an aggregate
principal amount not to exceed $12,000,000 at any one time outstanding (the
"Commitment").  Within the limits and during the term of the Commitment, the
Company may borrow, prepay and reborrow.


(B)           Term. Section 3 of the Supplement is hereby amended and restated
to read as follows:
 
Term. The term of the Commitment shall be from the date hereof up to and
including November 30, 2014, or such later date as CoBank may, in its sole
discretion, authorize in writing.
 
SECTION 3.         Representations and Warranties.  To induce CoBank to enter
into this Amendment, the Company represents and warrants that: (A) no consent,
permission, authorization, order or license of any governmental authority or of
any party to any agreement to which the Company is a party or by which it or any
of its property may be bound or affected, is necessary in connection with the
execution, delivery, performance or enforcement of this Amendment; (B) the
Company is in compliance with all of the terms of the Loan Documents, and no
Default or Event of Default exists; and (C) this Amendment has been duly
authorized, executed and delivered, and creates legal, valid, and binding
 

 
 

--------------------------------------------------------------------------------

 



 
obligations of the Borrower which are enforceable in accordance with their
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the rights of creditors
generally. Without limiting (B) above, the Company represents and warrants that
it is in compliance with all notice provisions of the Agreement, including,
without limitation, the requirement to notify CoBank of the commencement of
material litigation and of certain environmental matters.
 
SECTION 4.          Confirmation. Except as amended hereby, the Supplement shall
remain in full force and effect as written.
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the date shown above.
 
CoBANK, ACB
 
TIDEWATER UTILITIES, INC.
         
By:
/s/Shannon Davoren
 
By:
/s/A. Bruce O’Connor
         
Title:
Assistant Corporate Secretary
 
Title:
Treasurer





